              Case 2:20-cv-02321-DJH Document 23 Filed 12/02/20 Page 1 of 1

            Case 2:20-cv -0232 1 -DJH


 1                             IN THE UN]TED       STATES DISTR]CT COURT,
                                         EOR THE DISTRICT OF ARIZONA
 2

 3    TYLER BOWYER, ET., AL.,                                        Case Action No . 2:20-at-99912
 4
               Petitioner/Plaintiff,
 5
      and
 6

 't   DOUG DUCEY,             in his official capacity as Govemor)       DECLARATION OF SERVICE
      of the State of   A  zona and KATIE HOBBS in her )
      capacity as   the Arizona Secretary of State,
 B


 9            Respondent/Defendant.

10

11

72    SERVED ON:                   llarfrn Berberg-Administrative Services Officer/
13
      Secretary of State, accepted service for Katie Hobbs.
      ADDRESS: I     1700 W. Washington St., 7rH Eloor Phoenix, AZ                                                           85007
1,4


15            TTIE UNDERSIGNED CERTIFIES UNDER PENALTY: TTTAT I YESENIA FELICIANO BEING FULLY
              QUAIIFIED THROUGH THE ANZONA CODE OF TDICIAL ADMINISTMTION T'NDER ARCP 4(d),
16            a(e), ANrD a5(d); ARFLP 40(C), To SERVE PROCESS IN THIS ACTION WITHIN THE STATE lN
              WHICH IT WAS SERVED, HAVING BEEN SO APPOINTED BY THE COURT.
1,1
                                                        DOCUMENT($ SERVED
1B

79
      1.    SL\4MONS:
      2.    ORDER/EMAIL GOWYER ET AL V. DUCEY ET AL ORDER)" DATED 1210212020.
2A

27              TIIE CLIENT IS RESPONSIBLE FOR ALL AGREED UPON COSTS AND FEES RELATED TO TI{E
                ABOVE SERVICE OF PROCESS, AS AUTHORIZED BY A.R.S. $12-330I(C).
22
         SERVED ON:1210212020
23
         TIME:4:29pm                                                                          MARYN HERBERG

                                                                     @
24
                                                                                      ADiIINISTRATIVE SERVICES OFFICER

25       FEE:    $   75.00                                                            SECRETARY OF STATE KATIE HOBBS
                                                                                               17oo W. washington Street
                                                                                               Phoenix, Arizona 85oo7_2Eo8
26
                                                                                                                                I   o'"o
21                                                                                                                       oso"
                                                                     office: (502) 542'4281                    !t2-.=.*-, 9             --
                                                                     Fax: (6o2) 542-1575                         ../s42/>2aa            ;
2B              Feliciano                                            e-mail: mherberg@azsos.Sov                    www.azsos.gov      r"
                 Process Server
         Maricopa County, Lic. No. 8773
